This case exposes a troubling trend within the workers' compensation system in North Carolina. Vocational rehabilitation, rather than being used as a tool to help plaintiffs return to the work force and consequently help employers keep their costs down, is too often wielded against plaintiffs as a weapon in the battle to terminate compensation benefits.
A fundamental climate change is in order. Defendants often initiate the vocational rehabilitation system as currently constituted as an adversarial tool. The predictable response of many plaintiffs is to rejoin in kind. A less-effective model would be difficult to design. This adversarial paradigm should not be allowed to continue. The Industrial Commission needs to design a vocational rehabilitation system that can lead to a much more cooperative process.
  S/_______________ CHRISTOPHER SCOTT COMMISSIONER